Case 1:16-mc-00261-LAP Document 23 Filed 07/24/19 Page 1of1

ra

 

 

 
 
 

 

{USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK : CE RONICALLY FILED
VIRGINIA L. GUIFFRE, DATE FILED:

 

 

 

Plaintiff,
16 Mc. 261 (LAP)

-against-
ORDER

 

GHISLAINE MAXWELL,

Defendant.

 

 

LORETTA A. PRESKA, Senicr United States District Judge:

In light of the sealed opinion at dkt. no. 416 in 15-Cv-
7433, the Clerk of the Court shall mark this action closed and
all pending motions denied as moot.

SO ORDERED.

Dated: New York, New York

July 24, 2019
Loreila 2 Khel

LORETTA A. PRESKA
Senior United States District Judge

 
